Exhibit 10.40

 

January 23, 2011

 

The Board of Directors

CVS Caremark Corporation

One CVS Drive

Woonsocket, Rhode Island 02895

 

Ladies and Gentlemen,

 

Over the past year, we have worked together to formulate a plan to effect a
seamless transition in the leadership of CVS Caremark Corporation (the
“Company”) following my retirement.  In furtherance of this transition plan,
effective as of March 1, 2011 (the “Transition Date”), I hereby retire from my
position as Chief Executive Officer of the Company, although I will remain a
non-executive employee of the Company through May 11, 2011 (the “Transition
Period”), at which time I will retire from the Company.  I will continue to
serve as non-executive Chairman of the Board of Directors of the Company (the
“Board”) through the 2011 Annual Meeting of Shareholders, at which time I will
resign my position as a director of the Company.

 

During the Transition Period, I will advise and assist the successor CEO and the
Company in determining sales and marketing strategies for key new prospects and
important renewals, overall product/services marketing strategies and
brand/message to clients, leveraging my experience, status in the benefits
consultant community and existing relationships.  My activities will include but
not be limited to participation in strategy meetings, attendance at industry and
trade association meetings on behalf of the Company, as well as attendance at
important finalist and pitch meetings with new or existing clients as requested
by the Company.

 

During the Transition Period, I will continue to receive base salary at my
existing salary rate for the services rendered as a non-executive.  I will not
receive any Board retainer or meeting fees for Board service through the end of
my term at the 2011 annual shareholder meeting.  I understand and agree that,
notwithstanding anything contained in any agreement between me and the
Company, I will not be entitled to receive any award under the CVS Caremark
Management Incentive Plan in respect of the 2011 performance year, any award
under the CVS Caremark Long-Term Incentive Plan (the “LTIP”) for the 2011-2013
cycle, any new awards under the Company’s RoNA LTIP for 2011 or any additional
equity awards, including the April 2011 annual equity grant, and I will not
accrue additional credits under the Supplemental Retirement Plan I for Select
Senior Management of CVS Caremark Corporation during the Transition Period.  I
hereby confirm that following my retirement I will be subject to the previously
agreed restrictive covenants, including the ten year non-competition and
non-solicitation restrictions.

 

It is intended that the payments described herein comply with Section 409A of
the Code or an exemption thereto and that my services during the Transition
Period will be performed on a regular and continual basis, at a level sufficient
for me not to incur a “separation from service” for purposes of Section 409A.

 

I am delighted to have been able to serve the Company for more than 36 years and
to assist in the transition to new leadership.

 

--------------------------------------------------------------------------------


 

Sincerely,

 

 

 

 

 

/s/ Thomas M. Ryan

 

Thomas M. Ryan

 

 

 

 

 

Acknowledged and Agreed by the Company as of January 23, 2011

 

 

 

 

 

/s/ Lisa G. Bisaccia

 

By:

Lisa G. Bisaccia

 

Title:

Senior Vice President and

 

 

Chief Human Resources Officer

 

 

2

--------------------------------------------------------------------------------